Citation Nr: 0031213	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a stomach disorder, 
to include pancreatitis and cholelithiasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971 
with additional periods of active duty for training and 
inactive duty for training.  This matter came before the 
Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from a September 1998 rating decision of the Waco, 
Texas Regional Office (hereinafter "the RO") which denied 
service connection for hypertension, diabetes mellitus, a 
functional heart murmur and for a stomach disorder, to 
include pancreatitis and cholelithiasis.  At the October 1999 
hearing before a member of the Board, the veteran expressly 
withdrew the issue of entitlement to service connection for a 
heart murmur.  Therefore, such issue is no longer before the 
Board.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's hypertension has reasonably been shown to 
have had origins during his periods of active duty for 
training.  

3.  The veteran's diabetes mellitus has not been reasonably 
shown to have had origins during the veteran's periods of 
service.  

4.  The veteran's stomach disorder, to include pancreatitis 
and cholelithiasis, has not been reasonably shown to have had 
origins during the veteran's periods of service.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.6, 3.303 (1999).  

2.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.6, 3.303, 3.307, 3.309 
(1999).  

3.  A stomach disorder, to include pancreatitis and 
cholelithiasis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.6, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that effective October 30, 2000, 38 
U.S.C.A. § 5107 was amended.  The revised statute eliminates 
the well-grounded requirement, and amplifies the duty to 
assist the appellant in the development of a claim.  
Moreover, the VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in the 
establishment of entitlement.  Regarding the issues to be 
addressed on the merits in this decision, the relevant facts 
have been properly developed, and the obligation of the VA to 
assist in the development of the appellant's claims has been 
satisfied.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1999).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.6 
(1999).  Additionally, where a veteran served ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and hypertension, diabetes 
mellitus or peptic ulcer disease, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 38 C.F.R. §§ 3.307, 3.309 
(1999).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

I.  Service Connection for Hypertension

The available service personnel records indicate that the 
veteran had active service from March 1968 to March 1971 with 
additional periods of active duty for training and inactive 
duty for training.  The records indicate that the veteran's 
periods of active duty for training were from May 16, 1992 to 
May 30, 1992; March 5, 1993 to March 16, 1993; June 12, 1993 
to June 26, 1993; July 7, 1994 to July 23, 1994; June 10, 
1995 to June 24, 1995; June 8, 1996 to June 24, 1995: June 8, 
1996 to June 22, 1996; and June 7, 1997 to June 21, 1997.  
The veteran also had multiple periods of inactive duty for 
training.  

The veteran's service medical records for his period of 
active service indicate that at the time of the February 1968 
entrance examination, he had a blood pressure reading of 
128/64.  The February 1971 separation examination indicated a 
blood pressure reading of 140/74.  

The veteran's service medical records for National Guard 
purposes, showed multiple blood pressure readings.  A June 
10, 1997 examination report, during a period of active duty 
for training, related a blood pressure reading of 152/94.  
There was also a notation that the veteran had increased 
blood pressure.  In relating his medical history, the veteran 
responded negatively to an inquiry as to whether he had a 
history of high blood pressure.  A June 10, 1997 
cardiovascular risk screening program report related blood 
pressure readings of 152/94 and 160/90.  The pertinent period 
of active duty for training was from June 7, 1997 to June 21, 
1997.  A July 14, 1997 treatment entry, a day after a period 
of inactive duty for training, indicated a blood pressure 
reading of 147/95.  

Private treatment records dated from July 1971 to May 1972 
indicated that the veteran was treated for several disorders.  
There was no reference to hypertension and elevated blood 
pressure readings were not indicated.  

Private treatment records dated from July 1996 to August 1998 
referred to continued treatment for multiple disorders.  A 
November 1997 stress test report from Shannon Regional Heart 
Center indicated blood pressure readings ranging from 150 to 
230 systolic and 92 to 98 diastolic.  A January 1998 
consultation report from Shannon West Texas Memorial Hospital 
noted that the veteran had hypertension.  A June 1998 history 
and physical examination report referred to a past medical 
history which included hypertension as did subsequent private 
treatment reports.  

VA treatment records dated from April 1998 to October 1998 
indicated blood pressure readings ranging from 144 to 169 
systolic and 84 to 105 diastolic.  An August 1998 entry noted 
that the veteran was diagnosed with hypertension.  Private 
treatment records dated from December 1998 to May 1999 
referred to continued treatment.  An April 1999 statement 
from T. Hughston, M.D., noted that the veteran reported that 
he was first notified that he had hypertension in the fall of 
1997.  

At an October 1999 hearing before a member of the Board, the 
veteran testified that he was first told that he had high 
blood pressure on June 10, 1997.  He stated that he was on 
active duty for training at that time.  The veteran reported 
that he had not had treatment for high blood pressure prior 
to that time.  He indicated that he was presently taking 
medication for high blood pressure.  

The facts of this case reveal an indication of what could be 
termed borderline or slightly elevated diastolic readings 
during a period of active duty for training in June 1997, and 
a subsequent pattern of relatively elevated blood pressure 
readings ensuing on a somewhat regular basis following 
service.  Such readings ultimately culminated in a diagnosis 
of hypertension, at a point relatively proximate to the 
period of active duty for training in question.  These facts 
reasonably justify a finding that the onset of the veteran's 
hypertension was during active duty for training in June 
1997.  Although it has been considered whether this case 
would benefit from obtaining a medical opinion, the fact that 
there are no records developed prior to the period of active 
duty for training in June 1997 which suggest prior problems 
with elevated blood pressure renders such an exercise 
somewhat futile.  Given the factual circumstances which are 
presented, it is felt that to deny this claim would be a 
decision that would not withstand Court scrutiny.  

II.  Service Connection for Diabetes Mellitus and for a 
Stomach disorder, to include
Pancreatitis and Cholelithiasis

The veteran's service medical records for his period of 
active service do not refer to complaints of or treatment for 
diabetes mellitus or for a stomach disorder.  The February 
1971 separation examination included a notation that a 
urinalysis was negative for sugar.  There was also a notation 
that the veteran's abdomen was normal.  

The veteran's service medical records for National Guard 
purposes indicate that pursuant to a December 1993 medical 
history questionnaire there was a notation that the veteran 
was diagnosed with diverticulitis and underwent an 
appendectomy in August 1988.  A January 1995 examination 
report related similar information.  The January 1995 
examination report indicated that the veteran's abdomen was 
normal and noted that a urinalysis was negative for sugar.  
An examination report dated June 10, 1997, during a period of 
active duty for training, included a notation that the 
veteran's abdomen was normal.  The urinalysis was negative 
for sugar at that time.  An April 1998 treatment entry 
indicated that the veteran reported that he had just been 
diagnosed with diabetes and was given insulin.  The veteran 
was not on active duty for training at that time according to 
his service personnel records.  

Nonservice private medical records dated from July 1971 to 
May 1972 referred to treatment for disorders other than 
diabetes mellitus or a stomach disorder.  

Private treatment records dated from July 1996 to August 1998 
indicated that the veteran was treated for multiple 
disorders.  A July 1996 report from the Angelo Clinic 
Association noted an assessment of left lower quadrant pain 
most likely secondary to diverticulitis, improving.  
Additionally, a January 1998 history and physical examination 
report from Shannon West Texas Memorial Hospital noted that 
the veteran had a history of disorders including diabetes and 
presented to the emergency room with acute episodes of 
epigastric pain and a six day history of nausea and vomiting.  
The impression included pancreatitis secondary to possible 
biliary disease and history of diabetes mellitus and 
hepatitis.  A January 1998 operative report noted post-
operative diagnoses of biliary pancreatitis and 
cholelithiasis.  A June 1998 history and physical examination 
report indicated that the veteran had a history of diabetes 
mellitus since the fall of 1997.  The impression included 
abdominal pain, history of diabetes and history of 
pancreatitis.  A May 1998 statement from Jerry H. Schulze, 
M.D., indicated that the veteran had insulin dependent 
diabetes mellitus which had developed over the previous nine 
months.  

VA treatment records dated from April 1998 to October 1998 
indicated that the veteran was treated for several disorders.  
Private treatment records dated from December 1998 to May 
1999 referred to continued treatment.  A December 1998 
statement from Dr. Hughston indicated that he had treated the 
veteran since June 1998 for insulin dependent diabetes and 
abdominal discomfort.  An April 1999 report from Dr. Hughston 
noted that the veteran indicated that his diabetes was first 
reported in the fall of 1997.  

At the October 1999 hearing before a member of the Board, the 
veteran testified that in June 1997, during his time in the 
National Guard, he was found to have sugar in his blood.  He 
stated that a month later he was put on medication for his 
diabetes.  The veteran also indicated that he felt his 
medication for diabetes affected his pancreas.  He reported 
that the physicians could not determine the cause of his 
pancreatitis, but that his problem really was with 
gallstones.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service medical records for his period of 
active service make no reference to complaints of or 
treatment for diabetes mellitus or for a stomach disorder, to 
include pancreatitis and cholelithiasis.  The Board notes 
that the veteran's service medical records for National Guard 
purposes also do not refer to any treatment for such 
disorders.  An examination report dated on June 10, 1997, 
during a period of active duty for training, included 
notations that the veteran's abdomen was normal and that his 
urinalysis was negative.  Also, an April 1998 treatment entry 
indicated that the veteran reported that he had just been 
diagnosed with diabetes and given insulin.  There is no 
indication in the record that the veteran was performing 
active duty for training at that time.  See 38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 1999).  The Board observes that 
the first clinical indication of a stomach disorder, 
subsequent to the veteran's period of active service, was 
pursuant to a July 1996 report from the Angelo Clinic 
Association, more than twenty-three years after separation, 
which related a diagnosis of left lower quadrant pain 
secondary to diverticulitis.  The first actual clinical 
diagnoses of diabetes mellitus or pancreatitis of record were 
pursuant to a January 1998 history and physical examination 
report from Shannon West Texas Memorial Hospital which noted 
an impression which included pancreatitis secondary to 
possible biliary disease and history of diabetes mellitus.  A 
January 1998 operative report indicated post-operative 
diagnoses of biliary pancreatitis and cholelithiasis.  

The Board observes that a May 1998 statement from Dr. Schulze 
indicated that the veteran had insulin dependent diabetes 
mellitus which had developed over the previous nine months.  
Also a June 1998 history and physical examination report from 
Shannon West Texas Memorial Hospital noted that the veteran 
reported that he had a history of diabetes mellitus since the 
fall of 1997.  The Board observes that such treatment reports 
do not indicate that the veteran's diabetes or stomach 
disorder were incurred during any of his periods of service.  
Also, the Board notes that the veteran has alleged in 
statements and testimony on appeal that he presently suffers 
from diabetes mellitus and a stomach disorder, to include 
pancreatis and cholelithiasis, which were incurred during his 
periods of service, specifically his National Guard service.  
The veteran has also alternatively alleged that his stomach 
disorder may have resulted from his medication for diabetes 
mellitus.  The Board notes that the veteran is not competent, 
as a lay person, to assert that a relationship exists between 
his periods of service and such disorders, that his stomach 
disorder is etiologically related to diabetes mellitus, or to 
otherwise assert medical causation.  See Grotveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  It is also significant to note that service 
connection is not established for diabetes, hence, whether 
medication taken for that disability caused a stomach 
disorder would not be a controlling consideration as to that 
issue.  The service medical records simply do not indicate 
the presence of diabetes mellitus, or a stomach disorder, to 
include pancreatitis and cholelithiasis, during any period of 
active service or active duty for training.  Subsequently 
obtained clinical findings related to the claimed disorders 
do not relate the disorders to service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for diabetes mellitus 
and for a stomach disorder, to include pancreatitis and 
cholelithiasis.  Accordingly, service connection for such 
disorders is not warranted.  



ORDER

Service connection for hypertension is granted.  Service 
connection for diabetes mellitus is denied.  Service 
connection for a stomach disorder, to include pancreatitis 
and cholelithiasis is denied.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 10 -


